       Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 1 of 7              FILED
                                                                         2018 Nov-02 PM 04:19
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA

EDUCATION CORPORATION OF
AMERICA, VIRGINIA COLLEGE,               )
LLC, and NEW ENGLAND                     )
COLLEGE OF BUSINESS AND                  )
FINANCE, LLC,                            )
                                         )
      Plaintiffs,                        )
v.                                       )           Case No.
                                         )      2:18-cv-01698-AKK
UNITED STATES DEPARTMENT                 )
OF EDUCATION and BETSY                   )
DEVOS, in her official capacity as       )
Secretary of Education,                  )
                                         )
      Defendants.                        )

 REPLY TO THE UNITED STATES’ SUPPLEMENTAL MEMORANDUM
IN OPPOSITION TO PLAINTIFFS’ MOTION FOR APPOINTMENT OF A
           RECEIVER AND FOR INJUNCTIVE RELIEF

Ollie A. “Tres” Cleveland, III       Stuart M. Brown (pro hac vice)
J. Leland Murphree                   DLA Piper LLP (US)
Ryan D. Thompson                     1201 N. Market Street, Suite 2100
Maynard, Cooper & Gale, P.C.         Wilmington, DE 19801
1901 Sixth Avenue North,             Telephone: (302) 468-5700
Suite 2400                           Facsimile: (302) 778-7913
Regions/Harbert Plaza
Birmingham, AL 35203                 Benjamin S. Boyd (pro hac vice)
Telephone: (205) 254-1000            DLA Piper LLP (US)
Facsimile: (205) 254-1999            500 Eighth Street, NW
                                     Washington, DC 20004
                                     Telephone: (202) 799-4000
                                     Facsimile: (202) 799-5000




                                     1
        Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 2 of 7



      Plaintiffs Education Corporation of America, Virginia College, LLC and

New England College of Business and Finance, LLC (“ECA” or “Plaintiffs”)

hereby file their Reply (this “Supplemental Reply”) to DOE’s Supplemental

Memorandum in Opposition to Plaintiff’s Motion for Appointment of a Receiver

and for Injunctive Relief (the “Supplemental Response”) as follows:

      A. The Orders Submitted by ECA Support the Grant of Broad
         Injunctive Relief in Connection with the Appointment of a Receiver.

      In its Motion, ECA requests reasonable injunctive relief in connection with

the appointment of a receiver. As set forth in its Motion and Reply, ECA has

satisfied all of the requirements for the appointment of a receiver in this case,

including without limitation ECA’s “valid claim” under its declaratory action. See

Reply, pp. 9-14; see also U.S. Bank Nat’l Ass’n v. LG-328 Huntsville, AL, LLC,

No. 17-CV-01378, 2017 WL 5668392, at *1 (N.D. Ala. Nov. 27, 2017) (Kallon, J.)

(“federal courts consider the following factors: . . . (2) the validity of the claim by

the party seeking the appointment”)(internal quotations marks and citation

omitted)(emphasis added). Additionally, even assuming that bankruptcy is a “legal

remedy” for the purpose of a receivership analysis (which ECA disputes),

bankruptcy is not a viable option here since the filing of a bankruptcy petition will

trigger ineligibility to participate in Title IV funding—ECA’s lifeblood. Therefore,

ECA is entitled to the receivership relief requested in this case.



                                           2
        Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 3 of 7



      As the Court is well aware, virtually all receivership proceedings typically

include injunctive relief to prevent interference with the receiver’s control,

management, and administration of assets within the receivership estate. In the

federal context, Congress has even supplied statutory authority to support a

receiver’s control over receivership assets to the exclusion of others, regardless of

where those assets may be located in the United States. See 28 U.S.C. § 754; see

also 28 U.S.C. § 1692 (providing that federal receivers appointed in one district

have the statutory authority to execute process in any district in which receivership

property is located).

         After the October 29, 2018 hearing, with Defendants’ counsel present,

ECA presented the Court with examples of three orders attached hereto as Exhibit

A (collectively the “Federal Orders”), including one entered by this Court, serving

as examples of broad injunctive relief granted in connection with a receivership.

The orders were entered in BOKF, N.A. v. Cullman ALF Group, LLC, et al., United

States District Court, Northern District of Alabama, Case No. 5:17-cv-02140-

AKK, Dkt. No. 18 (Johnson), BOKF, N.A. v. Decatur ALF, United States District

Court, Northern District of Alabama, Case No. 5:17-cv-2141-AKK, Dkt. No. 30 (J.

Kallon) and The Huntington National Bank, as Trustee v. Saint Catharine College,

Inc., United States District Court, Western Division of Kentucky, Case No. 3:16-

cv-00465-DJH, Dkt. No. 12 (J. Hale). Similar injunctive relief has also been


                                         3
         Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 4 of 7



entered in an order (the “VEC Order”, collectively with the Federal Orders, the

“Orders”) in the receivership of an educational institution in state court. See In re

Vatterott Educational Centers, Inc., et al., Circuit Court for St. Louis County, 21st

Judicial Circuit, State of Missouri, Case No. 17SC-CC02316 (June 29, 2017) (J.

Reno) (copy of receivership order attached hereto as Exhibit B). Notwithstanding

the foregoing examples, ECA seeks injunctive relief in this case that is even more

narrowly tailored than injunctive relief granted in other receivership proceedings.

       The DOE’s Supplemental Reply misses the point of ECA’s submission of

the Orders as mere examples to the Court where broader injunctive relief was

granted. The DOE seeks to factually distinguish the cases where these Orders were

entered, but ignores the fact that the Orders were nonetheless entered in the first

place pursuant to the courts’ equitable powers. Accordingly, ECA is entitled to the

injunctive relief it is seeking in this case.

       B. The Requested Relief is not Bankruptcy Relief.

       DOE and other objectors stated multiple times at the October 29 hearing that

receivership is effectively bankruptcy and should be barred, or that stakeholders

should receive the same protections as they would in bankruptcy. To be clear,

receivership is not bankruptcy.

       First, bankruptcy relief is statutorily created as set forth in 11 U.S.C. §§ 101,

et seq. (the “Bankruptcy Code”), while the source of authority for ECA’s requested


                                                4
           Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 5 of 7



receivership relief is the inherent equitable power of this Court and is governed by

federal common law. Consequently, receivership proceedings are far more flexible

than bankruptcy and relief can be fashioned by the Court.

      Second, the Bankruptcy Code establishes a trustee to perform certain

statutory duties. A federal receiver is effectively an extension of the Court itself,

with duties that can be narrowed or expanded by the Court, providing more

protection for all stakeholders.

      Lastly, bankruptcy provides debtors with a statutory discharge of its

obligations.

      As evidenced by the several landlords and other parties at the hearing who

each stated their position on the requested relief based on their unique facts and

circumstances and motives, the appointment of a receiver provides a neutral,

centralized forum for these disputes, and the receiver, as an extension of the Court,

can communicate and negotiate with the stakeholders in an efficient and orderly

fashion.

      Respectfully submitted this the 2nd day of November 2018.



                                       /s/ Ollie A. “Tres” Cleveland, III
                                       Ollie A. “Tres” Cleveland, III
                                       J. Leland Murphree
                                       Ryan D. Thompson
                                       Maynard, Cooper & Gale, P.C.
                                       1901 Sixth Avenue North,

                                         5
Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 6 of 7



                           Suite 2400
                           Regions/Harbert Plaza
                           Birmingham, AL 35203
                           Telephone: (205) 254-1000
                           Facsimile: (205) 254-1999

                           and

                           Stuart M. Brown (pro hac vice)
                           DLA Piper LLP (US)
                           1201 N. Market Street, Suite 2100
                           Wilmington, DE 19801
                           Telephone: (302) 468-5700
                           Facsimile: (302) 778-7913

                           Benjamin S. Boyd (pro hac vice)
                           DLA Piper LLP (US)
                           500 Eighth Street, NW
                           Washington, DC 20004
                           Telephone: (202) 799-4000
                           Facsimile: (202) 799-5000

                           Attorneys for Plaintiffs




                              6
        Case 2:18-cv-01698-AKK Document 53 Filed 11/02/18 Page 7 of 7



                        CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system on this the 2nd day of November 2018, which
will send e-mail notification to all counsel of record.


                                      /s/ Ollie A. “Tres” Cleveland, III
                                      Ollie A. “Tres” Cleveland, III




                                        7
